Citation Nr: 1121300	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  05-36 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an initial compensable disability rating for benign prostatic hypertrophy with dysuria, prior to April 1, 2010.

2.  Entitlement to a compensable disability rating in excess of 20 percent for benign prostatic hypertrophy with dysuria, from April 1, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from March 2003 to March 2004, and from March 2004 to September 2004; it also appears that the appellant had periods of active service which extended from June 1981 to October 1981, and from March 1984 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Montgomery, Alabama, which, in pertinent part,  granted service connection for benign prostatic hypertrophy, assigning an initial noncompensable disability rating, effective as of March 14, 2004.

In October 2009, the appellant testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the claims file.  

This matter was previously before the Board in January 2010 at which time it was remanded for additional development.  It is now returned to the Board.  Upon review, the Board finds there has been substantial compliance with its January 2010 Remand instructions.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the appellant has been examined.  The examiner reviewed the claims file prior to examining the appellant and provided additional comments concerning the appellant's current health picture.  [As an aside, the Board finds that the examination report is adequate for rating purposes as a physical examination with testing was performed, the examiner took into account the history and reviewed the claims folder, and an opinion with rationale was provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).]  The results were associated with the claims file and the appellant was issued a Supplemental Statement of the Case.  Based on the foregoing, the Board finds that the mandates of the January 2010 Remand have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

During the course of this appeal, VA has determined that the appellant's benign prostatic hypertrophy condition warranted a higher disability rating of 20 percent, effective April 1, 2010.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The appellant has not withdrawn the appeal as to the issue of a disability rating greater than assigned; therefore, the issue, now bifurcated, remains in appellate status.


FINDINGS OF FACT

The appellant's benign prostate hypertrophy is manifested by urinary frequency of eight to ten times a day, with two to three times per evening.  However, he does not use an absorbent pad.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent disability rating for benign prostatic 
hypertrophy with dysuria, prior to April 1, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Codes 7599-7527 (2010).  

2.  The criteria for a disability rating greater than 20 percent from April 1, 2010, for benign prostatic hypertrophy with dysuria have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Codes 7599-7527 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The asserts that his prostate disability is more disabling than reflected by the currently assigned disability rating .  Moreover, he asks that it be assigned at least a 20 percent disability rating from the date in which service connection was granted.  The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

The appellant is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, additional notice was not required once service connection was granted.

The Board further notes that the claimant's pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  Moreover, the record indicates that in conjunction with the original grant of service connection and then in response to the Board's Decision/Remand, the appellant underwent VA examinations with regard to his prostate disability.  The examination results have been included in the claims folder for review.  The Board would point out that with respect to the appellant's more recent examination, that of April 2010, the report included a review of the pertinent history and examination of the appellant.  His current symptoms were discussed.  Therefore, the examination in this case is adequate upon which to base a decision.  The records satisfy 38 C.F.R. §3.326 (2010).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

The appellant was given the opportunity to present evidence and testimony before an RO hearing officer and the Board.  The appellant availed himself of this opportunity and proffered testimony before the Board in October 2009.  Also, the appellant was given notice that the VA would help him obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of his claim, and those elements have been included in the claims folder for review.  Accordingly, the VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).  Because the appellant's medical records have been obtained and he has undergone an adequate medical examination of the disability at issue, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the appellant working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the appellant's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the appellant's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the appellant.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the appellant's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

The record reveals that following the appellant's claim for benefits, he underwent a VA General Examination in September 2005.  Prior to the examination, the appellant told the examiner of the various urinary tract infections with dysuria that he had while on active duty.  He further stated that his basic "residual" was having to void every one to two hours, nocturia twice a night, and occasional burning.  Examination of the genitourinary system was negative with a normal rectal examination.  When finished the examiner stated that the appellant was having recurrent "bladder neck and urethral infection with cystitis and scarring, status post dilatation and fulguration."  It was stated that the obstructive symptoms were well-controlled with medication.  

Another examination was performed in April 2010.  The appellant told the examiner that he had daytime polyuria every one to one and one half hours, nocturia two to three times a night, some hesitancy, and some dribbling.  He reported that he continued to experience urinary tract infections twice a year.  Benign prostate hypertrophy with chronic prostatitis and bladder polyps.  The most significant symptom produced by the condition was the frequency of voiding.  No further information was provided by the examiner.

As reported above, the appellant's treatment records have been obtained and included in the claims folder for review.  These records, stemming from 2004 to the present, show that over the years, the appellant has suffered from recurrent urinary tract infections.  Moreover, he has complained of voiding frequency along with some pain on urination.  The private medical records do indicate that the appellant has been provided with various medications to treat his urinary tract infections.  However, none of the private medical records, along with the VA examination reports, suggest or show that the appellant has been told to use diapers or diaper-like garments as a result of his voiding frequency.  

Under the applicable criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2010), prostate gland injuries, infections, hypertrophy, and postoperative residuals are rated as voiding dysfunction or urinary tract infection, whichever is predominant.

Voiding dysfunction is rated as either urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2010).  With continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 20 percent disability rating is assigned for a disability requiring the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent disability rating is assigned for a disability requiring the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent disability rating is assigned for the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.

In cases of urinary frequency, a 10 percent disability rating is assigned for a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent disability rating is assigned for a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent disability rating is assigned in cases of a daytime voiding interval less than one hour, or awakening to void five or more times per night.

In cases of obstructed voiding, a noncompensable (zero percent) disability rating is assigned for obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  A 10 percent disability rating is assigned for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post-void residuals greater than 150 cc, urometry with a markedly diminished peak flow rate (less than 10 cc/sec), recurrent urinary tract infections secondary to obstruction, and stricture disease requiring periodic dilation every two to three months.  A 30 percent disability rating is assigned for urinary retention requiring intermittent or continuous catheterization.

In cases of urinary tract infections, a 10 percent disability rating is warranted for long-term drug therapy, with one to two hospitalizations per year and/or requiring intermittent intensive management.  A 30 percent disability rating contemplates recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  In cases of poor renal function, the urinary tract infection is to be rated as renal dysfunction.

In cases of renal dysfunction, a noncompensable (no percent) disability rating is assigned for albumin and casts with history of acute nephritis; or, hypertension.  A 30 percent disability rating is assigned for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent disability rating is assigned for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent disability rating is assigned for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  The highest 100 percent disability rating is assigned in situations requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a (2010).

In the present case, as an initial matter, the Board finds that the predominant area of disability is voiding dysfunction.  In fact, the examination reports along with the statements provided by the appellant make clear that his predominant disabilities are urine leakage and frequency.  The Board finds that based on the appellant's statements and the evidence in the medical records, it is clear that the appellant must void frequently during the day and at night.  In applying the rating criteria that most closely approximates these manifestations, it seems that the criteria used to assign a 20 percent disability rating should be assigned for the condition.  Yet, there is no evidence in the record that voiding occurs five or more times a night or daytime voiding at less than one hour intervals.  Thus, a disability rating of 20 percent, but no higher, is warranted.  Also, to the extent his symptoms are manifested by frequency of voiding, he does not experience urinary retention requiring catheterization.  As a result, the evidence preponderates against a disability rating in excess of 20 percent based upon the process through which voiding dysfunction is evaluated under the rating criteria.

The Board also considered other diagnostic codes in rating the appellant's prostate condition.  There is no evidence of nephrolithiasis, hydronephrosis, ureterolithiasis, stricture of the ureter or removal of half of the penis which would warrant a higher rating under 38 C.F.R. Part 4, Diagnostic Codes 7508, 7509, 7510, 7511 or 7520 (2010).  The appellant is not status post suprapubic cystotomy, which would entitle him to a 100 percent disability rating under Diagnostic Code 7516.  38 C.F.R. Part 4 (2010).  Nor have multiple urethroperineal fistulae been shown; thus, a 100 percent disability rating under Diagnostic Code 7519 is not for application.  Id.  Finally, there is no evidence of malignant neoplasms of the genito-urinary system which would warrant a 100 percent disability rating under Diagnostic Code 7528.  Id.  

Additionally, the Board notes that consideration has been given to the appellant's statements that because of his toileting difficulties, he should be assigned a disability rating in excess of 20 percent.  However, while the appellant's statements may be competent to support a claim as to lay-observable disability or symptoms, see, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board finds that the probative value of his observations is outweighed by the probative VA examination reports, along with the private medical evidence, which indicate that the appellant does not wear pads for incontinence and reports that he tends to have a good urinary flow.  Regardless, his own statements, when accepted as true, do not provide a basis for a higher disability rating.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence supports a 20 percent disability rating for the prostate disability, but no higher, the doctrine of reasonable doubt is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Additionally, the Board has considered whether it is appropriate to assigned "staged ratings," in accordance with Fenderson, supra.  The Board finds that the medical evidence demonstrates consistently and throughout this claim that the appellant meets the criteria for a 20 percent disability rating from the date of his claim.  Therefore, the assignment of staged evaluations in this case is not necessary.

Extra-schedular Consideration

Finally, the Board finds that the appellant's benign prostatic hypertrophy does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the appellant's service-connected disability and the established criteria found in the rating schedule to determine whether the appellant's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the appellant's claim for extra-schedular consideration.  The level of severity of the appellant's benign prostatic hypertrophy is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

1.  An initial 20 percent disability rating for benign prostatic hypertrophy with dysuria, prior to April 1, 2010, is granted.  

2.  A disability rating greater than 20 percent for benign prostatic hypertrophy with dysuria, from April 1, 2010, with dysuria is denied. 




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


